Citation Nr: 0122502	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-16 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of right 
inguinal hernia repair, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active duty from January 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran does not have a recurrent hernia.

2.  The veteran has a scar from his April 1998 right hernia 
repair surgery that is tender.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for residuals of right inguinal hernia 
repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7338 (2000).

2.  The schedular criteria for a separate 10 percent rating 
for a right inguinal scar have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) applies to 
all pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In this case, the Board finds 
that the new statutory requirements have been met.

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
rating decision, statement of the case and the supplemental 
statements of the case provided to the veteran specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute in that they clearly notify the veteran of the 
evidence necessary for entitlement to an increased rating for 
residuals of right inguinal hernia repair.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim. In addition, the veteran was afforded a VA 
examination to assist in rating his service-connected 
disability, and outpatient treatment records have been 
associated with the claims file.  The Board thus finds that 
VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In October 1998 the veteran was granted service connection 
for residuals of right inguinal hernia repair undertaken in 
April 1998.  The veteran's disability is currently rated as 
10 percent disabling under Diagnostic Codes 7804-7338.  Under 
Diagnostic Code 7338, a 10 percent evaluation is provided for 
a postoperative recurrent hernia that is readily reducible 
and well supported by a truss or a belt.  A 30 percent 
evaluation is provided when there is a small postoperative 
recurrent hernia or the hernia is unoperated and irremediable 
and not well supported by a truss or not readily reducible.

Under Diagnostic Code 7804, a 10 percent evaluation is 
provided for superficial scars which are tender and painful 
on objective demonstration.

The findings from the September 1998, April 1999, February 
2000, and December 2000 VA examinations establish that the 
veteran does not have a recurrent hernia.  As noted in the 
February 2000 VA examination, the veteran does not require a 
truss or a belt and did not require any further surgical 
intervention.   Accordingly, the preponderance of the 
evidence is against a rating in excess of 10 percent under 
Diagnostic Code 7338.

The April 1999 and (arguably) December 2000 VA examination's 
have revealed the presence of a tender right inguinal scar.  
Although the symptomatology from the right inguinal scar is 
often hard to distinguish from findings such as right upper 
quadrant tenderness as shown in an August 2000 VA treatment 
record, the Board finds that a separate 10 percent evaluation 
for a right inguinal scar is warranted under Diagnostic Code 
7804.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In sum, the Board finds that a rating in excess of 10 percent 
for residuals of right inguinal hernia repair is not 
warranted.  However, the evidence does support a separate 
rating of 10 percent for a right inguinal scar.  In making 
these determinations the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) (West 1991) and the VCAA.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of right inguinal hernia repair is denied.

Entitlement to a separate 10 percent rating for a right 
inguinal scar is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

